The charge that if the decedent walked into the side of the truck she was guilty of contributory negligence as a matter of law is held erroneous. In the following illustrative cases, error was found because plaintiffs' verdicts were not set aside. It was held that the evidence showed that the plaintiffs were guilty of negligence as a matter of law. Seabridge v. Poli, 98 Conn. 297,301, 119 A. 214; Hizam v. Blackman, 103 Conn. 547,131 A. 415; Boscarello v. New York, N. H.  H.R. Co., 112 Conn. 279, 285, 152 A. 61; England v. Watkins *Page 674 
Bros., Inc., 122 Conn. 1, 6, 186 A. 484; Atkinson v. Molstein, 122 Conn. 611, 615, 191 A. 344; Carlin v. Haas, 126 Conn. 8, 14, 8 A.2d 530 (trial to the court); see also Suga v. Haase, 95 Conn. 208,110 A. 837; Paskewicz v. Hickey, 111 Conn. 219, 221,149 A. 671; Piscitello v. New York, N. H.  H.R. Co.,116 Conn. 638, 641, 166 A. 61; Muse v. Page,125 Conn. 219, 223, 4 A.2d 329; Ferino v. Palmer,133 Conn. 463, 467, 52 A.2d 433. It seems to me that these cases show that there still is such a thing in Connecticut as contributory negligence as a matter of law and that the trial judge was right in charging the jury that, if the decedent walked into the side of the truck, which was as big as a house, on the afternoon of a clear summer day, she was guilty of that conduct.